Title: John Adams to Abigail Adams, 15 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 15. 1776
     
     My very deserving Friend, Mr. Gerry, setts off, tomorrow, for Boston, worn out of Health, by the Fatigues of this station. He is an excellent Man, and an active able statesman. I hope he will soon return hither. I am sure I should be glad to go with him, but I cannot. I must write to have the Guard relieved.
     There is a most amiable, lawdable, and gallant Spirit prevailing, in these middle Colonies. The Militia turn out in great Numbers and in high Spirits, in New Jersey, Pensilvania, Maryland, and Delaware, so that We hope to resist Howe and his Mirimidons.
     Independence is at last unanimously agreed to in the New York Convention. You will see by the Newspapers inclosed what is going forward in Virginia, and Maryland and New Jersey. Farewell! farewell, infatuated, besotted Stepdame. I have not Time to add, more than that I receive Letters from you but seldom of late. Tomorrows Post I hope will bring me some. So I hoped of last Saturdays and last Tuesdays.
     
      Ever yours.
     
    